UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6116


CHARLES M. CASSELL, III,

                Plaintiff – Appellant,

          v.

DAWKINS; QUEEN, Officer; JOHN DOES, Shift Sergeants on Red
Unit Lock Up,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Robert J. Conrad,
Jr., District Judge. (5:10-cv-00191-RJC)


Submitted:   January 27, 2015             Decided:   February 5, 2015


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Charles M. Cassell, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles    Cassell    appeals        from   the   district      court’s

order dismissing this action pursuant to 28 U.S.C. § 1915(g)

(2012).    One of the cases identified by the district court as

qualifying as a “strike” under § 1915(g) was Cassell v. Grant,

No. 2:04-cv-348 (S.D. Oh. May 3, 2004).                Subsequent to entry of

the district court’s order, we held that, for a dismissal to

qualify as a “strike” under § 1915(g), the entire action must be

dismissed as frivolous or malicious or for failure to state a

claim.     Tolbert v. Stevenson, 635 F.3d 646 (4th Cir. 2011).

Grant was dismissed partly on statute of limitations grounds and

partly for failure to state a claim.              Under Tolbert, Grant does

not qualify as a strike.        Accordingly, we vacate the judgment of

the   district    court   and   remand    for    further     proceedings.      We

dispense   with    oral    argument      because       the   facts   and    legal

contentions are adequately presented in the material before this

court and argument would not aid the decisional process. *



                                                         VACATED AND REMANDED

      *
       On May 20, 2011, we entered an order identifying Cassell
as a three-striker and ordering him to pay the filing fee in
this appeal.   Cassell moved for reconsideration, and we denied
the motion on July 26, 2011.    Subsequently, we discovered that
we had improperly designated Cassell as a three-striker.      We
then granted Cassell’s motion to reopen this appeal and to
proceed under the PLRA without prepayment of fees.



                                      2